

Exhibit 10(a)
                      Agreement and Plan of Reorganization

                                 by and between

                            United Trust Group, Inc.

                                      and

                         First Commonwealth Corporation







                            Dated as of June 5, 2001






                      AGREEMENT AND PLAN OF REORGANIZATION


THIS AGREEMENT AND PLAN OF REORGANIZATION (the  "Agreement")  is made and
entered  into as of June 5, 2001 by and between  United Trust  Group,  Inc.,  an
Illinois  corporation  ("UTG"),  and FIRST  COMMONWEALTH  CORPORATION,  a
Virginia corporation  ("FCC") (UTG and FCC shall sometimes be referred to
herein    individually   as   a   "Party"   and   collectively   as   the
"Parties").
                                    RECITALS

WHEREAS,  as of the  date of this  Agreement,  UTG  owns  more  than  80% of the
outstanding  shares of common  stock of FCC, and the Boards of Directors of each
of UTG and FCC  believe  it is in the best  interests  of each  company  and its
respective   shareholders   for  FCC  to   merge   with   and   into   UTG  (the
"Merger"),  pursuant to which each share of common  stock of FCC ("FCC
Common  Stock")  issued and outstanding  immediately  prior to the Effective
Time (as defined  below) will be converted  into the right to receive the Merger
Consideration  (as defined below),  subject to certain  exceptions  described in
this Agreement.

NOW, THEREFORE,  in consideration of the mutual agreements,  covenants and other
promises set forth herein,  the mutual  benefits to be gained by the performance
thereof,  and for  other  good  and  valuable  consideration,  the  receipt  and
sufficiency of which are hereby  acknowledged  and accepted,  the Parties hereby
agree as follows:

                                   ARTICLE I
                               THE REORGANIZATION

Section 1.01 The  Merger.  At the Effective  Time and subject to and upon
the  terms  and  conditions  of this  Agreement  (including  the Plan of  Merger
contemplated  by Section  1.02) and the  applicable  provisions  of the Illinois
Business  Corporation  Act  ("IBCA")  and the Virginia Stock  Corporation
Act  ("VSCA"),  FCC  shall be  merged  with and into  UTG,  the  separate
corporate  existence of FCC shall cease and UTG shall  continue as the surviving
corporation.  The  corporation  surviving  the Merger is  sometimes  referred to
hereinafter as the  "Surviving  Corporation."  Section 1.02  Effective
Time.  Unless this Agreement is earlier terminated pursuant to Section 6.01,
the closing of the Merger (the  "Closing")  will take place no later than
five (5) business days  following  satisfaction  or waiver of the conditions set
forth in Article V hereof,  at the offices of Wyatt,  Tarrant &  Combs, LLP,
2800 PNC Plaza,  Louisville,  Kentucky,  unless  another  time  and/or  place is
mutually  agreed upon in writing by FCC and UTG. The date upon which the Closing
actually occurs shall be referred to herein as the "Closing Date." On the
Closing Date, the Parties shall cause the Merger to be consummated by filing the
Plan of  Merger,  in the form  attached  hereto  as  Exhibit  A and being
executed by the Parties simultaneously with the execution hereof,  together with
articles of merger,  with the  Virginia  State  Corporation  Commission  and the
Illinois  Secretary of State (the "Plan of  Merger"),  in accordance with
the applicable provisions of the VSCA and the IBCA (the time at which the Merger
has  become  effective  under both the VSCA and the IBCA after the filing of the
Plan of Merger  and  articles  of merger  with the  Virginia  State  Corporation
Commission  and the  Illinois  Secretary of State shall be referred to herein as
the "Effective  Time").  Section 1.03 Effect of the Merger. At the
Effective  Time, the effect of the Merger shall be as provided in the applicable
provisions of the IBCA, the VSCA, the Plan of Merger and this Agreement. Without
limiting the generality of the foregoing,  and subject thereto, at the Effective
Time, all the property, rights,  privileges,  powers and franchises of FCC shall
vest in the Surviving Corporation,  and all debts, liabilities and duties of FCC
shall become the debts, liabilities and duties of the Surviving Corporation.  At
the Effective Time, the separate corporate existence of FCC shall cease.
Section 1.04   Certificate of Incorporation and Bylaws.

     (a)  The articles of incorporation of UTG, as in effect  immediately  prior
          to the Effective Time,  shall be the articles of  incorporation of the
          Surviving  Corporation at the Effective Time until thereafter  amended
          in accordance  with applicable law and as provided in such articles of
          incorporation.

     (b)  The bylaws of UTG,  as in effect  immediately  prior to the  Effective
          Time,  shall  be  the  bylaws  of  the  Surviving  Corporation  at the
          Effective Time until thereafter  amended in accordance with applicable
          law and as provided in the articles of  incorporation of the Surviving
          Corporation and such bylaws.

Section 1.05  Directors  and  Officers.  The directors of UTG immediately
prior to the Effective Time shall be the directors of the Surviving  Corporation
immediately  after the Effective  Time, each to hold the office of a director of
the Surviving  Corporation in accordance  with the provisions of applicable law,
and the articles of incorporation  and bylaws of the Surviving  Corporation,  as
applicable,  until their successors are duly elected and qualified. The officers
of UTG  immediately  prior to the  Effective  Time shall be the  officers of the
Surviving Corporation  immediately after the Effective Time, each to hold office
in accordance  with the  provisions of the bylaws of the Surviving  Corporation,
until their  successors are duly appointed.

Section  1.06  Effect  of  Merger  on the  Capital  Stock of the  Constituent
Corporations.

     (a)  Effect on FCC Capital Stock.

          (i)  At the  Effective  Time,  by virtue of the Merger and without any
               action on the part of UTG, FCC or any of the holders of shares of
               FCC Common Stock (the  "Shareholders"),  each share of FCC
               Common  Stock  issued and  outstanding  immediately  prior to the
               Effective Time shall cease to be outstanding  and, other than any
               shares of FCC Common  Stock to be  canceled  pursuant  to Section
               1.06(a)(ii) or Section 1.06(a)(iii),  shall be converted into and
               become the right to receive an amount  equal to $250,  payable by
               check or cash (the "Merger Consideration").

          (ii) At the  Effective  Time,  by virtue of the Merger and without any
               action on the part of UTG, FCC or any of the  Shareholders,  each
               share of FCC  Common  Stock  issued and  outstanding  immediately
               prior to the Effective Time and held in the treasury of FCC or by
               any  subsidiary  thereof shall be cancelled and retired and cease
               to exist and no payment shall be made with respect thereto.

          (iii)At the  Effective  Time,  by virtue of the Merger and without any
               action on the part of UTG, FCC or any of the  Shareholders,  each
               share of FCC  Common  Stock  issued and  outstanding  immediately
               prior to the  Effective  Time and held by UTG shall be  cancelled
               and retired and cease to exist and no payment  shall be made with
               respect thereto.

     (b)  Capital  Stock of UTG.  At the Effective Time, by virtue of the
          Merger and without any action on the part of UTG or FCC, each share of
          UTG  common  stock,  no par value per share,  issued  and  outstanding
          immediately  prior to the Effective Time, shall remain  outstanding as
          one validly issued, fully paid and nonassessable share of Common Stock
          of the Surviving Corporation and shall not be converted into any other
          securities  or cash in the Merger.  The  certificates  for such shares
          shall  not be  surrendered  or in any way  modified  by  reason of the
          Merger.

     (c)  Withholding  Taxes. Any cash amounts payable to any Shareholder
          pursuant  to this  Article I shall be subject to, and an amount may be
          withheld therefrom equal to, the amount of any requisite state, local,
          federal and foreign withholding taxes.

Section 1.07   Preparation of Proxy Statement; Shareholders' Meeting.

     (a)  As promptly as reasonably  practicable  following the date hereof, FCC
          shall  prepare  and shall  cause to be filed with the  Securities  and
          Exchange Commission ("SEC") proxy materials mutually acceptable
          to FCC and UTG which shall constitute the proxy statement  relating to
          the matters to be submitted to the  Shareholders at the  Shareholders'
          Meeting (as defined in (b) below) (the "Proxy Statement").  FCC
          and UTG shall  also  prepare,  and file with the SEC, a  statement  on
          Schedule 13E-3 (together with any  supplements or amendments  thereto,
          the "Schedule 13E-3"). Each of FCC and UTG shall use reasonable
          best  efforts to have the Proxy  Statement  and,  if  applicable,  the
          Schedule  13E-3,  cleared by the SEC as  necessary to  consummate  the
          Merger and the transactions contemplated hereby. UTG and FCC shall, as
          promptly as practicable after receipt thereof, provide the other Party
          copies of any written  comments and advise the other Party of any oral
          comments,  with respect to the Proxy  Statement or the Schedule  13E-3
          received  from the SEC. The Parties  shall  cooperate  and provide the
          other  with a  reasonable  opportunity  to review  and  comment on any
          amendment or supplement to the Proxy  Statement or the Schedule  13E-3
          prior to filing such with the SEC,  and will provide each other with a
          copy of all such filings made with the SEC.  Notwithstanding any other
          provision   herein  to  the  contrary,   no  amendment  or  supplement
          (including by  incorporation  by reference) to the Proxy  Statement or
          the Schedule 13E-3 shall be made without the approval of both Parties,
          which approval shall not be unreasonably withheld or delayed; provided
          that with respect to documents filed by a Party which are incorporated
          by reference in the Schedule 13E-3 or the Proxy Statement,  this right
          of approval shall apply only with respect to  information  relating to
          the other Party or its  business,  financial  condition  or results of
          operations.  FCC will use  reasonable  best efforts to cause the Proxy
          Statement and the Schedule 13E-3 to be mailed to the Shareholders,  as
          promptly  as  practicable  after the same is cleared by the SEC.  Each
          Party  will  advise  the  other,  promptly  after it  receives  notice
          thereof,  of any  request  by  the  SEC  for  amendment  of the  Proxy
          Statement or the Schedule 13E-3. If at any time prior to the Effective
          Time  any  information  relating  to UTG  or  FCC,  or  any  of  their
          respective affiliates,  officers or directors, should be discovered by
          UTG or FCC, which  information  should be set forth in an amendment or
          supplement to either the Schedule 13E-3 or the Proxy Statement so that
          any of such documents would not include any misstatement of a material
          fact or omit to state any material fact required to be stated  therein
          or  necessary  to  make  the  statements  therein,  in  light  of  the
          circumstances  under which they were made, not  misleading,  the Party
          which discovers such information shall promptly notify the other Party
          and,  to  the  extent  required  by  law,  rules  or  regulations,  an
          appropriate  amendment or supplement describing such information shall
          be promptly filed with the SEC and disseminated to the Shareholders.

     (b)  FCC shall duly take all lawful action to call, give notice of, convene
          and  hold a  meeting  of the  Shareholders  on a  date  determined  in
          accordance   with   the   mutual   agreement   of  FCC  and  UTG  (the
          "Shareholders'  Meeting")  for the  purpose  of  obtaining  the
          approval of this Agreement and the  transactions  contemplated  hereby
          (including   the   Merger)   by   the   Shareholders    (the   "FCC
          Shareholder  Approval")  and shall its use reasonable  best
          efforts  to  solicit  the vote of the  Shareholders.  Subject to their
          fiduciary  duties,  the  Board of  Directors  of FCC  shall  recommend
          adoption of this Agreement by the Shareholders.

Section 1.08   Exchange Procedures

     (a)  Promptly  after the Effective  Time, the Surviving  Corporation  shall
          mail (or shall  cause an exchange  agent  appointed  by the  Surviving
          Corporation to mail) to each record holder,  as of the Effective Time,
          of any outstanding certificate or certificates which immediately prior
          to the  Effective  Time  represented  shares of FCC Common  Stock (the
          "FCC  Certificates")  a (i) notice of the  effectiveness of the
          Merger and (ii) form letter of  transmittal  (which shall specify that
          delivery  shall be  effected,  and  risk of loss and  title to the FCC
          Certificates   shall  pass  only  upon  proper  delivery  of  the  FCC
          Certificates to the Surviving Corporation) and instructions for use in
          effecting the surrender of the FCC Certificates for payment  therefor.
          Upon  surrender to the Surviving  Corporation  of an FCC  Certificate,
          together with the appropriate and duly executed transmittal  materials
          described in the foregoing sentence and any other required  documents,
          the holder of such FCC Certificate shall receive in exchange therefore
          the applicable  Merger  Consideration  determined  pursuant to Section
          1.06 hereof,  and such  Certificate  shall forthwith be cancelled.  No
          interest will be paid or accrued on any consideration payable upon the
          surrender of the FCC  Certificates.  If payment is to be remitted to a
          name  other  than that in which the FCC  Certificate  surrendered  for
          exchange is registered,  it shall be a condition of such exchange that
          the FCC Certificate so surrendered  shall be properly  endorsed,  with
          signature  guaranteed,  or  otherwise  in proper form for transfer and
          that the  person  requesting  such  exchange  shall  pay to UTG or its
          transfer  agent any transfer or other taxes  required by reason of the
          payment of the applicable Merger  Consideration to a person other than
          the registered holder of the FCC Certificate surrendered, or establish
          to the  satisfaction  of UTG or its  transfer  agent that such tax has
          been paid or is not applicable.  Until  surrendered in accordance with
          the provisions of this Section 1.08, each FCC Certificate  (other than
          FCC  Certificates  representing  shares to be  cancelled  pursuant  to
          Sections 1.06(a)(ii) or 1.06(a)(iii)) shall represent for all purposes
          only the right to receive  the  applicable  Merger  Consideration  set
          forth in Section 1.06,  without any interest  thereon,  subject to any
          required withholding taxes.

     (b)  From and after the  Effective  Time,  the holders of FCC  Certificates
          evidencing   shares  of  FCC  Common  Stock  issued  and   outstanding
          immediately prior to the Effective Time shall cease to have any rights
          with respect to such shares,  except as otherwise provided herein, the
          Plan of Merger or by applicable law.

     (c)  Any holders of shares of FCC Common Stock prior to the Merger who have
          not  complied   with  this  Article  I  and   surrendered   their  FCC
          Certificates  to the Surviving  Corporation  in  accordance  with this
          Section  1.08  within six (6) months  after the  Effective  Time shall
          thereafter look only to the Surviving Corporation as general creditors
          thereof  for  payment  of  their  claim  for  the  applicable   Merger
          Consideration  to which such  holders  may be  entitled  hereunder  by
          virtue of the Merger.

     (d)  Neither FCC nor the  Surviving  Corporation  (nor any  exchange  agent
          appointed by the Surviving  Corporation pursuant to this Section 1.08)
          shall  be  liable  to  any   Shareholder  in  respect  of  any  Merger
          Consideration  to  which  such  Shareholder  was  otherwise   entitled
          pursuant to this Agreement  delivered to a public official pursuant to
          any applicable abandoned property,  escheat or similar law. If any FCC
          Certificates  shall  not have been  surrendered  prior to one (1) year
          after the Effective Time (or immediately prior to such earlier date on
          which any Merger Consideration, if any, in respect of such certificate
          would otherwise  escheat to or become the property of any governmental
          entity),  any such Merger Consideration in respect of such certificate
          shall, to the extent  permitted by applicable law, become the property
          of the Surviving Corporation, free and clear of all claims or interest
          of any Person previously entitled thereto.

     (e)  From and after the Effective Time,  there shall be no transfers of the
          shares  of  FCC  Common  Stock  on the  stock  transfer  books  of the
          Surviving Corporation which were outstanding  immediately prior to the
          Effective Time.

     (f)  In the event any FCC  Certificate  shall  have  been  lost,  stolen or
          destroyed,  the Surviving Corporation shall issue in exchange for such
          lost, stolen or destroyed certificate, upon the making of an affidavit
          of  that  fact  by the  holder  thereof,  such  amount  of the  Merger
          Consideration,  if any,  as may be required  pursuant to Section  1.06
          hereof; provided,  however, that the Surviving Corporation may, in its
          discretion  and as a  condition  precedent  to the  issuance  thereof,
          require  the  Shareholder  who is the  owner of such  lost,  stolen or
          destroyed  certificate  to  deliver  a bond in such  amount  as it may
          reasonably  direct  against  any claim  that may be made  against  the
          Surviving  Corporation with respect to the certificate alleged to have
          been lost, stolen or destroyed.

Section 1.09 Taking of Necessary Action;  Further Action.  If at any time
after the Effective  Time, any further action is necessary or desirable to carry
out the purposes of this  Agreement and to vest the Surviving  Corporation  with
full right, title and possession to all assets,  property,  rights,  privileges,
powers and  franchises of FCC, UTG and the officers and directors of the UTG are
fully  authorized  in the name of UTG or otherwise to take,  and will take,  all
such lawful and necessary action.

                                  Article II.
                     REPRESENTATIONS AND WARRANTIES OF FCC

     FCC hereby  represents and warrants to UTG that, except as disclosed in the
FCC Filed SEC Reports (as defined below):

Section 2.01   Organization, Standing and Power; Subsidiaries.

     (a)  FCC is a  corporation  duly  organized,  validly  existing and in good
          standing  under the laws of the  Commonwealth  of Virginia and has the
          corporate  power to own its properties and to carry on its business as
          now being conducted.  Each subsidiary of FCC is a corporation or other
          organization  duly  organized,  validly  existing and in good standing
          under the laws of its  jurisdiction of  incorporation or organization,
          has the requisite corporate or other power and authority to own, lease
          and  operate  its  properties  and to carry on its  business as is now
          being conducted, except where the failure to be so organized, existing
          and in good  standing  or to have such power and  authority  would not
          reasonably be expected to have a Material  Adverse  Effect on FCC. For
          purposes of this  Agreement,  the term "Material  Adverse Effect" on a
          Party shall mean an event, change or occurrence which, individually or
          together with any other event,  change or  occurrence,  has a material
          impact  on  (a)  the  financial  position,  business,  or  results  of
          operations of such Party and its subsidiaries  (though with respect to
          UTG, excluding FCC and its subsidiaries), taken as a whole, or (b) the
          ability of such Party to perform its obligations  under this Agreement
          or  to  consummate  the  Merger,  other  than  any  event,  change  or
          occurrence  relating to (i) the United  States  economy,  the regional
          economy  in which  such  Party  conducts  business  or the  securities
          markets  in  general  or  (ii)  this  Agreement  or  the  transactions
          contemplated hereby or announcement hereof.

     (b)  Each  of FCC  and  its  subsidiaries  is  duly  qualified  and in good
          standing to do business  in each  jurisdiction  in which the nature of
          its business or the ownership or leasing of its  properties  make such
          qualification  necessary  other than in such  jurisdictions  where the
          failure so to qualify or to be in good standing  would not  reasonably
          be expected  to have a Material  Adverse  Effect on FCC.  FCC has made
          available  to  UTG  a  true  and  correct  copy  of  its  articles  of
          incorporation  and  bylaws,  each as amended to date and in full force
          and effect on the date hereof.

Section 2.02   Capital Structure.

     (a)  The  authorized  capital stock of FCC consists of 62,500 shares of FCC
          Common Stock,  of which 54,385 shares are issued and outstanding as of
          the date hereof (reflecting the 1 for 400 reverse stock split approved
          by FCC's Board of Directors  on March 27, 1997,  but for which FCC did
          not obtain  shareholder  approval or file an amendment to its articles
          of incorporation). All outstanding shares of FCC Common Stock are duly
          authorized,  validly issued,  fully paid and nonassessable and free of
          any preemptive rights.

     (b)  (i) FCC does not have any  stock  option  plan or other  stock-related
          plan providing for equity  compensation of any person,  (ii) there are
          no options,  warrants, calls, rights, commitments or agreements of any
          character,  written or oral, to which FCC is a party or by which it is
          bound obligating it to issue, deliver,  sell, repurchase or redeem, or
          cause to be issued,  delivered,  sold,  repurchased  or redeemed,  any
          shares  of FCC  Common  Stock,  (iii) FCC is not  obligated  to grant,
          extend,  accelerate  the  vesting of,  change the price of,  otherwise
          amend or enter into any option,  warrant,  call, right,  commitment or
          agreement upon the closing of the transactions  contemplated hereby or
          upon the occurrence of any other event, and (iv) no bonds, debentures,
          notes or other  indebtedness of FCC exists having the right to vote on
          any matters on which holders of capital stock of FCC may vote.

Section 2.03   Authority; No Conflicts.

     (a)  Subject,  in the case of the  consummation  of the Merger,  to the FCC
          Shareholder  Approval,  any approvals or clearances required under the
          applicable  insurance laws of any state,  the filings  contemplated by
          Section  1.07  and the  filing  of the  Plan of  Merger,  and  related
          articles of merger, with the Virginia State Corporation Commission and
          the Illinois  Secretary of State,  (i) FCC has all requisite power and
          authority  to  enter  into  this   Agreement  and  to  consummate  the
          transactions  contemplated  hereby, (ii) the execution and delivery of
          this Agreement and the consummation of the  transactions  contemplated
          hereby have been duly authorized by all necessary  corporate action on
          the part of FCC and no further  action is  required on the part of FCC
          to authorize this Agreement and the transactions  contemplated hereby,
          (iii) this  Agreement,  the Plan of Merger  and the  Merger  have been
          unanimously  approved  and adopted by the Board of Directors of FCC in
          accordance  with Virginia law, and the articles of  incorporation  and
          bylaws of FCC,  and (iv) this  Agreement  has been duly  executed  and
          delivered by FCC, and assuming the due  authorization,  execution  and
          delivery by the other Party hereto,  constitutes the valid and binding
          obligation  of FCC,  enforceable  against  it in  accordance  with its
          terms,  except as such  enforceability  may be  subject to the laws of
          general application relating to bankruptcy,  insolvency and the relief
          of debtors and rules of law governing specific performance, injunctive
          relief or other equitable remedies.

     (b)  The  execution  and  delivery  by  FCC  of  this   Agreement  and  the
          consummation of the transactions contemplated hereby will not conflict
          with or result in any  violation of or default  under (with or without
          notice  or  lapse  of  time,  or  both)  or give  rise  to a right  of
          termination,   cancellation,   modification  or  acceleration  of  any
          obligation  or  loss  of  any  benefit   under  (any  such  event,   a
          "Conflict")  (i) any provision of the articles of incorporation
          or bylaws of FCC,  (ii) except as would not  reasonably be expected to
          have a Material Adverse Effect on FCC, any mortgage, indenture, lease,
          contract,  covenant  or other  agreement,  instrument  or  commitment,
          permit,    concession,    franchise   or   license   (individually   a
          "Contract")  to which FCC or any of its  subsidiaries or any of
          their respective  properties or assets (including  intangible assets),
          is subject,  or (iii)  except as would not  reasonably  be expected to
          have a Material  Adverse Effect on FCC, any judgment,  order,  decree,
          statute,  law, ordinance,  rule or regulation applicable to FCC or any
          of its  subsidiaries or any of their  respective  properties or assets
          (tangible and intangible).

Section 2.04   Reports and Financial Statements.

     (a)  FCC has  filed all  required  registration  statements,  prospectuses,
          reports,  schedules, forms, statements and other documents required to
          be filed by it with the SEC since December 31, 1998 (collectively, the
          "FCC SEC  Reports").  No  subsidiary of FCC is required to file
          any form, report, registration statement, prospectus or other document
          with  the SEC.  None of the FCC SEC  Reports,  as of their  respective
          dates (and,  if amended or superseded by a filing prior to the date of
          this  Agreement,  then on the date of such filing),  contained or will
          contain  any untrue  statement  of a material  fact or omitted or will
          omit to  state a  material  fact  required  to be  stated  therein  or
          necessary   to  make  the   statements   therein,   in  light  of  the
          circumstances under which they were made, not misleading.  All of such
          FCC SEC Reports,  as of their  respective dates (and as of the date of
          any amendment to the  respective  FCC SEC Report),  complied (and with
          respect to FCC SEC Reports  filed after the date hereof,  will comply)
          as to form in all material  respects with the applicable  requirements
          of the Securities Act of 1933, as amended (the "1933 Act"), and
          the  Securities  Exchange  Act  of  1934,  as  amended  (the  "1934
          Act"), and the rules and regulations promulgated thereunder.

     (b)  Each  of  the  financial  statements  (including  the  related  notes)
          included or incorporated by reference in the FCC SEC Reports  presents
          fairly, in all material respects,  the consolidated financial position
          and  consolidated  results of operations and cash flows of FCC and its
          consolidated  subsidiaries  as of the  respective  dates  or  for  the
          respective  periods set forth therein,  all in conformity  with United
          States  generally  accepted  accounting   principles   ("GAAP")
          consistently  applied during the periods  involved except as otherwise
          noted  therein,  and  subject,  in the case of the  unaudited  interim
          financial  statements  of FCC,  to the  absence  of notes  and  normal
          year-end  adjustments  that have not been and are not  expected  to be
          material in amount.  Except as disclosed in the FCC SEC Reports  filed
          and publicly available prior to the date hereof (the "FCC Filed SEC
          Reports"),   FCC  and  its  subsidiaries  have  not  incurred  any
          liabilities  that  are  of a  nature  that  would  be  required  to be
          disclosed  on a  balance  sheet  of FCC  and its  subsidiaries  or the
          footnotes  thereto  prepared in conformity  with GAAP,  other than (A)
          liabilities   incurred  in  the  ordinary  course  of  business,   (B)
          liabilities   incurred  in  accordance   with  Section  4.01,  or  (C)
          liabilities  that,  individually  or  in  the  aggregate,   would  not
          reasonably be expected to have a Material Adverse Effect on FCC.

Section 2.05 Information  Supplied.  The information  supplied by FCC for
inclusion  or  incorporated  by  reference  in (A)  the  Schedule  13E-3  or any
amendment  or  supplement  thereto  will not contain any untrue  statement  of a
material fact or omit to state any material  fact required to be stated  therein
or  necessary  in  order  to  make  the  statements  therein,  in  light  of the
circumstances  under  which they were made,  not  misleading,  and (B) the Proxy
Statement or any amendment or supplement  thereto to be sent to the Shareholders
in  connection  with the  Shareholders'  Meeting will not, on the date the Proxy
Statement  is  first  mailed  to  the   Shareholders  or  at  the  time  of  the
Shareholders'  Meeting or at the Effective Time, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or  necessary  in  order  to  make  the  statements  therein,  in  light  of the
circumstances  under which they were made, not  misleading.  The Proxy Statement
and the Schedule 13E-3 will comply as to form in all material  respects with the
requirements  of the 1934 Act and the 1933 Act and the  regulations  promulgated
thereunder. Notwithstanding the foregoing, no representation or warranty is made
with respect to  statements  made or  incorporated  by reference in the Schedule
13E-3 or the Proxy  Statement  based on information  supplied by or on behalf of
UTG for inclusion or incorporation by reference.

Section  2.06  Absence  of Changes  or  Events.  Except  for  liabilities
permitted to be incurred in accordance  with this Agreement or the  transactions
contemplated  hereby,  since  December 31, 2000, FCC and its  subsidiaries  have
conducted their business only in the ordinary course and in a manner  consistent
with past  practice  and,  since  December  31,  2000,  there  have not been any
changes,  circumstances or events which,  individually or in the aggregate, have
had, or would reasonably be expected to have, a Material Adverse Effect on FCC

Section 2.07   Litigation; Compliance with Laws.

     (a)  There are no actions pending or, to the knowledge of FCC,  threatened,
          against or affecting  FCC or any  subsidiary of FCC or any property or
          asset of FCC or any  subsidiary of FCC which,  individually  or in the
          aggregate,  would  reasonably  be expected to have a Material  Adverse
          Effect  on FCC,  nor are there any  judgments,  decrees,  injunctions,
          rules or orders  of any  Governmental  Entity  (as  defined  below) or
          arbitrator  outstanding  against FCC or any  subsidiary  of FCC which,
          individually or in the aggregate, would reasonably be expected to have
          a Material Adverse Effect on FCC. As used in this Agreement,  the term
          "Governmental   Entity"   shall   include  any   supranational,
          national,   state,  municipal,   local  or  foreign  government,   any
          instrumentality,   subdivision,   court,   administrative   agency  or
          commission or other authority thereof,  or any  quasi-governmental  or
          private body  exercising any  regulatory,  taxing,  importing or other
          governmental or quasi-governmental authority.

     (b)  Except as,  individually or in the aggregate,  would not reasonably be
          expected  to  have a  Material  Adverse  Effect  on  FCC,  FCC and its
          subsidiaries  hold  all  permits,  licenses,  franchises,   variances,
          exemptions,  orders and approvals of all  Governmental  Entities which
          are  necessary  for  the  operation  of the  businesses  as now  being
          conducted of FCC and its  subsidiaries,  taken as a whole (the "FCC
          Permits"),  and no  suspension or  cancellation  of any of the FCC
          Permits is pending or, to the  knowledge of FCC,  threatened.  FCC and
          its  subsidiaries are in compliance with the terms of the FCC Permits,
          except  where  the  failure  to so  comply,  individually  or  in  the
          aggregate, would not reasonably be expected to have a Material Adverse
          Effect on FCC.  Neither FCC nor its  subsidiaries  is in violation of,
          and FCC  and  its  subsidiaries  have  not  received  any  notices  of
          violations with respect to, any laws, statutes,  ordinances,  rules or
          regulations of any Governmental  Entity,  except for violations which,
          individually or in the aggregate,  would not reasonably be expected to
          have a Material Adverse Effect on FCC.

Section 2.08 Brokers' and Finders' Fees.  FCC has not incurred,  nor will
it incur,  directly or indirectly,  any liability for brokerage or finders' fees
or agents'  commissions or any similar charges in connection with this Agreement
or any transaction  contemplated hereby,  except for compensation payable to the
Financial Advisor (as defined in Section 5.03(c)).

Section 2.09 Representations Complete. Neither any of the representations
or  warranties  made  by FCC  (as  modified  by the  FCC  SEC  Reports)  in this
Agreement,  nor any  statements  made in any  exhibit,  schedule or  certificate
furnished  by FCC  pursuant to this  Agreement,  contains or will contain at the
Effective  Time, any untrue  statement of a material fact, or omits or will omit
at the Effective  Time to state any material fact necessary in order to make the
statements  contained herein or therein, in the light of the circumstances under
which they were made, not misleading.

                                  Article III.
                     REPRESENTATIONS AND WARRANTIES OF UTG

     UTG hereby  represents and warrants to FCC that, except as disclosed in all
registration  statements,  prospectuses,  reports,  schedules,  forms  and other
documents  filed by UTG with the SEC since  December  31,  1998 and prior to the
date hereof (the "UTG Filed SEC Reports"):

Section 3.01   Organization, Standing and Power; Subsidiaries.

     (a)  UTG is a  corporation  duly  organized,  validly  existing and in good
          standing under the laws of the State of Illinois and has the corporate
          power to own its  properties and to carry on its business as now being
          conducted. Each subsidiary of UTG (other than FCC or any subsidiary of
          FCC) is a corporation or other  organization  duly organized,  validly
          existing and in good standing  under the laws of its  jurisdiction  of
          incorporation  or organization,  has the requisite  corporate or other
          power and authority to own,  lease and operate its  properties  and to
          carry on its  business  as is now being  conducted,  except  where the
          failure to be so  organized,  existing and in good standing or to have
          such power and  authority  would not  reasonably be expected to have a
          Material Adverse Effect on UTG.

     (b)  Each  of  UTG  and  its   subsidiaries   (other  than  FCC  and  FCC's
          subsidiaries) is duly qualified and in good standing to do business in
          each jurisdiction in which the nature of its business or the ownership
          or leasing of its properties make such  qualification  necessary other
          than in such jurisdictions where the failure so to qualify or to be in
          good  standing  would not  reasonably  be  expected to have a Material
          Adverse Effect on UTG.

Section 3.02   Authority; No Conflicts.

     (a)  Subject,  in the  case  of the  consummation  of  the  Merger,  to any
          approvals or clearances  required under the applicable  insurance laws
          of any state, the filings  contemplated by Section 1.07 and the filing
          of the Plan of  Merger,  and  related  articles  of  merger,  with the
          Virginia State  Corporation  Commission and the Illinois  Secretary of
          State,  (i) UTG has all  requisite  power and  authority to enter into
          this Agreement and to consummate the transactions contemplated hereby,
          (ii) the execution and delivery of this Agreement and the consummation
          of the transactions  contemplated  hereby have been duly authorized by
          all  necessary  corporate  action  on the  part of UTG and no  further
          action is required on the part of UTG to authorize  the  Agreement and
          the transactions  contemplated hereby, (iii) this Agreement,  the Plan
          of Merger and the Merger have been unanimously approved and adopted by
          the Board of Directors of UTG in accordance with Illinois law, and the
          articles of  incorporation  and bylaws of UTG, and (iv) this Agreement
          has been duly  executed  and  delivered  by UTG,  and assuming the due
          authorization,  execution  and  delivery  by the other  Party  hereto,
          constitutes  the  valid and  binding  obligation  of UTG,  enforceable
          against it in accordance with its terms, except as such enforceability
          may  be  subject  to the  laws  of  general  application  relating  to
          bankruptcy,  insolvency  and the  relief of  debtors  and rules of law
          governing specific  performance,  injunctive relief or other equitable
          remedies.

     (b)  The  execution  and  delivery  by  UTG  of  this   Agreement  and  the
          consummation of the transactions  contemplated  hereby will not result
          in a Conflict under (i) any provision of the articles of incorporation
          or bylaws of UTG,  (ii) except as would not  reasonably be expected to
          have a Material  Adverse  Effect on UTG,  any Contract to which UTG or
          any of its  subsidiaries  or any of  their  respective  properties  or
          assets (including  intangible  assets), is subject, or (iii) except as
          would not reasonably be expected to have a Material  Adverse Effect on
          UTG, any judgment,  order, decree,  statute,  law, ordinance,  rule or
          regulation  applicable to UTG or any of its  subsidiaries  (other than
          FCC or any FCC  subsidiary) or any of their  respective  properties or
          assets (tangible and intangible).

Section 3.03 Information  Supplied.  The information  supplied by UTG for
inclusion  or  incorporated  by  reference  in (A)  the  Schedule  13E-3  or any
amendment  or  supplement  thereto  will not contain any untrue  statement  of a
material fact or omit to state any material  fact required to be stated  therein
or  necessary  in  order  to  make  the  statements  therein,  in  light  of the
circumstances  under  which they were made,  not  misleading,  and (B) the Proxy
Statement or any amendment or supplement  thereto to be sent to the Shareholders
in  connection  with the  Shareholders'  Meeting will not, on the date the Proxy
Statement  is  first  mailed  to  the   Shareholders  or  at  the  time  of  the
Shareholders'  Meeting or at the Effective Time, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or  necessary  in  order  to  make  the  statements  therein,  in  light  of the
circumstances  under which they were made,  not  misleading.  The Schedule 13E-3
will comply as to form in all material  respects  with the  requirements  of the
1934  Act  and  the  regulations  promulgated  thereunder.  Notwithstanding  the
foregoing, no representation or warranty is made with respect to statements made
or  incorporated by reference in the Schedule 13E-3 or the Proxy Statement based
on information supplied by or on behalf of FCC for inclusion or incorporation by
reference.

Section 3.04 Capital  Resources.  UTG has sufficient capital resources to
pay the total Merger  Consideration  and to consummate  all of the  transactions
contemplated by this Agreement and the Plan of Merger.

Section 3.05 Brokers' and Finders' Fees.  UTG has not incurred,  nor will
it incur,  directly or indirectly,  any liability for brokerage or finders' fees
or agents'  commissions or any similar  charges in connection with the Agreement
or any transaction contemplated hereby.

Section 3.06 Representations Complete. Neither any of the representations
or  warranties  made by UTG (as  modified by the UTG Filed SEC  Reports) in this
Agreement,  nor any  statements  made in any  exhibit,  schedule or  certificate
furnished  by UTG  pursuant to this  Agreement,  contains or will contain at the
Effective  Time, any untrue  statement of a material fact, or omits or will omit
at the Effective  Time to state any material fact necessary in order to make the
statements  contained herein or therein, in the light of the circumstances under
which they were made, not misleading.

                                  Article IV.
                                   COVENANTS

Section  4.01  Conduct  of Business of FCC Prior to the  Effective  Time.
During the  period  from the date of this  Agreement  and  continuing  until the
Effective  Time,  FCC agrees as to itself and its  subsidiaries  that (except as
expressly  contemplated or permitted by this Agreement or to the extent that UTG
shall  otherwise  consent  in  writing,  such  consent  not  to be  unreasonably
withheld) FCC and its subsidiaries shall carry on their respective businesses in
the  usual,   regular  and  ordinary  course  in  all  material   respects,   in
substantially  the same  manner  as  heretofore  conducted,  and shall use their
reasonable  best efforts to preserve  intact their present lines of business and
preserve their  relationships with customers and others having business dealings
with them.

Section  4.02  Governmental  Filings.  Each Party  shall file all reports
required  to be filed by it with the SEC (and all other  Governmental  Entities)
between  the  date of this  Agreement  and the  Effective  Time  and  shall,  if
requested by the other Party and to the extent permitted by law or regulation or
any applicable confidentiality  agreement,  deliver to the other Party copies of
all such reports promptly after such request.

Section  4.03  Access  to  Information.  FCC  shall  afford  UTG  and its
accountants,  counsel and other  representatives,  reasonable  access during the
period  prior  to the  Effective  Time to (i) all of  FCC's  properties,  books,
contracts,  commitments and records,  (ii) all other information  concerning the
business,   properties  and  personnel  (subject  to  restrictions   imposed  by
applicable law) of FCC as UTG may reasonably request, and (iii) all employees of
FCC as  identified  by UTG.  FCC agrees to  provide to UTG and its  accountants,
counsel  and other  representatives  copies  of  internal  financial  statements
(including tax returns and supporting  documentation)  promptly upon request. No
information or knowledge obtained in any investigation  pursuant to this Section
4.03  shall  affect  or be  deemed  to modify  any  representation  or  warranty
contained  herein  or the  conditions  to the  obligations  of  the  parties  to
consummate the Merger in accordance with the terms and provisions hereof.

Section  4.04  Fees  and  Expenses.  Regardless  whether  the  Merger  is
consummated, FCC and UTG will be responsible for and bear all of their own costs
and expenses  incurred at any time in connection  with pursuing or  consummating
the Merger, except expenses incurred in connection with the filing, printing and
mailing of the Proxy  Statement  and the Schedule  13E-3,  which shall be shared
equally by FCC and UTG.

Section 4.05 Public  Disclosure.  The initial press release pertaining to
the  transactions  contemplated by this Agreement shall be a joint press release
and  thereafter   each  Party  shall  consult  with  the  other  before  issuing
communications  to employees  regarding the  transactions  contemplated  by this
Agreement or any press release or otherwise  making any public  statements  with
respect  to this  Agreement  or the  Merger  and shall not issue any such  press
release or make any such public statement prior to such consultation,  except as
may be required by law or any listing  agreement with Nasdaq.  FCC and UTG shall
each provide to the other a copy of each press release or other public statement
relating  to its  business  reasonably  in  advance  of making  such  release or
statement.

Section 4.06 Consents.  FCC shall use commercially  reasonable efforts to
obtain the consents,  waivers and approvals  under any of the contracts to which
FCC or  its  subsidiaries  are  parties  to the  extent  deemed  appropriate  or
necessary  by any Party in  connection  with the  Merger so as to  preserve  all
rights of, and benefits to, the Surviving Corporation  thereunder from and after
the Effective Time.

Section 4.07 Indemnification. If the Merger is consummated, UTG agrees to
assume and be responsible for all obligations of FCC as of the Effective Time to
provide  indemnification  from liabilities for acts or omissions occurring at or
prior to the  Effective  Time in favor of the  current  or former  directors  or
officers of FCC as provided in FCC's articles of incorporation or bylaws,  as in
effect on the date of this  Agreement,  for a period of six (6) years  after the
Effective Time.

                                   Article V.
                            CONDITIONS TO THE MERGER

Section  5.01   Conditions  to  Obligations  of  Each  Party  to  Effect  the
Merger. The respective obligations of FCC and UTG to effect the Merger shall
be  subject  to the  satisfaction  at or  prior  to the  Effective  Time  of the
following conditions:

     (a)  FCC  Shareholder  Approval.  FCC shall  have  received  the FCC
          Shareholder Approval.

     (b)  No Order.  No Governmental  Entity shall have enacted,  issued,
          promulgated,  enforced  or  entered  any  statute,  rule,  regulation,
          executive order, decree, injunction or other order (whether temporary,
          preliminary or permanent)  which is in effect and which has the effect
          of making the Merger illegal or otherwise prohibiting  consummation of
          the Merger.

     (c)  No   Injunctions  or  Restraints;   Illegality.   No  temporary
          restraining order,  preliminary or permanent injunction or other order
          issued by any court of competent jurisdiction or other legal restraint
          or prohibition  preventing the  consummation of the Merger shall be in
          effect, nor shall any proceeding  brought by an administrative  agency
          or  commission  or other  governmental  authority or  instrumentality,
          domestic or foreign, seeking any of the foregoing be pending.

Section 5.02 Conditions to the Obligations of UTG.  The obligation of UTG
to effect the Merger  shall be  subject to the  satisfaction  at or prior to the
Effective Time of each of the following conditions,  any of which may be waived,
in writing, exclusively by UTG:

     (a)  Representations,    Warranties   and    Covenants.    (i)   The
          representations  and  warranties of FCC in this  Agreement  shall have
          been true and correct in all  material  respects on the date they were
          made and shall be true and correct in all material  respects on and as
          of the Closing Date as though such representations and warranties were
          made  on and as of such  time  (other  than  the  representations  and
          warranties  of FCC as of a  specified  date,  which  will be true  and
          correct in all material  respects as of such date), and (ii) FCC shall
          have  performed  and  complied  in  all  material  respects  with  all
          covenants  and  obligations  under  this  Agreement   required  to  be
          performed and complied with by FCC as of the Closing.

     (b)  Governmental Approval. Approvals from any court, administrative
          agency or commission or other federal,  state,  county, local or other
          foreign governmental authority, instrumentality,  agency or commission
          (if any) deemed appropriate or necessary by UTG shall have been timely
          obtained.

     (c)  Litigation. There shall be no action, suit, claim or proceeding
          of any nature  pending,  or  overtly  threatened,  against  FCC or its
          subsidiaries,  their respective  properties or any of their respective
          officers or directors,  arising out of, or in any way connected  with,
          the Merger or the other transactions contemplated by the terms of this
          Agreement.

     (d)  Third  Party  Consents.  UTG shall have received  copies of all
          consents  or  approvals  of  third  parties  it  deems   necessary  or
          appropriate.

     (e)  Certificate  of  FCC.  UTG shall have  received a  certificate,
          validly  executed by or on behalf of FCC to the effect that, as of the
          Closing:

          (i)  all  representations and warranties made by FCC in this Agreement
               are true and  correct in all  material  respects on and as of the
               Closing Date as though such  representations  and warranties were
               made on and as of such time (other than the  representations  and
               warranties of FCC as of a specified date,  which will be true and
               correct in all material respects as of such date); and

          (ii) all  covenants  and  obligations   under  this  Agreement  to  be
               performed  by FCC on or before the Closing have been so performed
               in all material respects.

     (f)  Certificate  of  Secretary  of FCC.  UTG shall have  received a
          certificate,  validly executed by the Secretary of FCC,  certifying as
          to (i) the terms and  effectiveness  the articles of incorporation and
          the bylaws of FCC, (ii) the valid adoption of resolutions of the Board
          of Directors of FCC and the Shareholders  approving this Agreement and
          the  approval of the  transactions  contemplated  hereby and that such
          approvals are in full force and effect without modification, (iii) the
          incumbency  of the officers of FCC  executing  this  Agreement and any
          agreements  contemplated  hereby or other  instruments or certificates
          relating hereto or thereto.

     (g)  No   Material   Adverse   Effect  -  No  event,   condition  or
          circumstances  shall have occurred or be discovered  after the date of
          this  Agreement  which has had,  or is  reasonably  likely to have,  a
          Material Adverse Effect on FCC.

Section 5.03 Conditions to Obligations of FCC.  The obligations of FCC to
consummate and effect this Agreement and the  transactions  contemplated  hereby
shall be subject to the  satisfaction  at or prior to the Effective Time of each
of the following conditions, any of which may be waived, in writing, exclusively
by FCC:

     (a)  Representations,    Warranties   and    Covenants.    (i)   The
          representations  and warranties of UTG in this  Agreement  (other than
          the  representations  and  warranties  of UTG as of a specified  date,
          which will be true and  correct in all  material  respects  as of such
          date) shall be true and correct in all  material  respects on the date
          they were made and shall be true and correct in all material  respects
          on and as of the  Closing  Date as  though  such  representations  and
          warranties  were made on and as of such time,  and (ii) UTG shall have
          performed and complied in all material respects with all covenants and
          obligations  of this  Agreement  required to be performed and complied
          with by such parties as of the Closing.

     (b)  Certificate  of  UTG.  FCC shall have  received  a  certificate
          executed on behalf of UTG by a corporate  officer to the effect  that,
          as of the Closing:

          (i)  all  representations and warranties made by UTG in this Agreement
               (other than the  representations  and  warranties  of UTG as of a
               specified  date,  which will be true and correct as of such date)
               are true and  correct in all  material  respects on and as of the
               Closing Date as though such  representations  and warranties were
               made on and as of such time; and

          (ii) all  covenants  and  obligations   under  this  Agreement  to  be
               performed  by UTG on or before the Closing have been so performed
               in all material respects.

     (c)  Fairness  Opinion  - The Board of  Directors  of FCC shall have
          received  an  opinion  from  Morgan  Keegan  and  Company,  Inc.  (the
          "Financial Advisor") that the transactions contemplated hereby,
          including the Merger  Consideration  to be paid on consummation of the
          Merger,  is  fair  from  a  financial  standpoint  as to FCC  and  the
          Shareholders.

     (d)  Governmental Approval. Approvals from any court, administrative
          agency or commission or other federal,  state,  county, local or other
          foreign governmental authority, instrumentality,  agency or commission
          (if any) deemed appropriate or necessary by FCC shall have been timely
          obtained.

                                  Article VI.
                       TERMINATION, AMENDMENT AND WAIVER

Section 6.01 Termination. This Agreement may be terminated and the Merger
abandoned at any time prior to the Closing  (including  after receipt of the FCC
Shareholder Approval):

     (a)  by mutual, written agreement of FCC and UTG;

     (b)  by FCC or by UTG,  if the  Closing  Date  shall not have  occurred  by
          December 31, 2001;

     (c)  by FCC or by UTG upon the failure of any  condition set out in Section
          5.01;

     (d)  by UTG if there  shall be any  action  taken,  or any  statute,  rule,
          regulation  or  order   enacted,   promulgated  or  issued  or  deemed
          applicable to the Merger by any Governmental  Entity,  which would (i)
          prohibit  UTG's  ownership or operation of any portion of the business
          of FCC or its  subsidiaries,  or (ii) compel UTG to dispose of or hold
          separate  all or a material  portion of the  business or assets of the
          FCC, its subsidiaries or UTG as a result of the Merger; or

     (e)  by UTG if UTG is not in material breach of its obligations  under this
          Agreement  and there has been any event,  condition  or  circumstances
          occur or that is discovered after the date of this Agreement which has
          had, or is  reasonably  likely to have, a Material  Adverse  Effect on
          FCC.

Section 6.02 Effect of  Termination.  In the event of termination of this
Agreement as provided in Section 6.01,  this Agreement  shall  forthwith  become
void and there shall be no  liability or  obligation  on the part of UTG, FCC or
the Shareholders,  or their respective officers,  directors or shareholders,  if
applicable;  provided,  however,  that, the provisions of Section 4.04 and 4.05,
Article  VII and this  Section  6.02  shall  remain in full force and effect and
survive any termination of this Agreement  pursuant to the terms of this Article
VI.

Section 6.03  Amendment.  This Agreement may be amended by the Parties at
any time by  execution  of an  instrument  in  writing  signed on behalf of both
Parties.

Section 6.04 Extension; Waiver. At any time prior to the Closing, UTG, on
the one hand, and FCC, on the other hand,  may, to the extent  legally  allowed,
(i) extend the time for the  performance of any of the  obligations of the other
Party, (ii) waive any inaccuracies in the representations and warranties made to
such Party contained herein or in any document  delivered  pursuant hereto,  and
(iii) waive  compliance with any of the agreements or conditions for the benefit
of such Party contained herein. Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such Party.

                                  Article VII.
                               GENERAL PROVISIONS

Section 7.01 Non-Survival of Representations,  Warranties and Agreements.
None of the representations,  warranties, covenants and other agreements in this
Agreement or in any instrument  delivered pursuant to this Agreement,  including
any  rights  arising  out of any  breach  of such  representations,  warranties,
covenants,  agreements and other  provisions,  shall survive the Effective Time,
except for those  covenants,  agreements and other  provisions  contained herein
that by their terms apply or are to be  performed  in whole or in part after the
Effective Time, Section 4.04 and this Article VII.

Section  7.02  Notices.  All notices and other  communications  hereunder
shall be in writing, shall be effective when received, and shall in any event be
deemed received and effectively given (i) upon delivery, if delivered personally
or by commercial messenger or courier service,  (ii) three days after deposit in
the U.S.  mail, if delivered by registered or certified  mail (postage  prepaid,
return  receipt  requested),  (iii) one  business day after the day of facsimile
transmission,  if sent by facsimile  with  confirming  copy by U.S.  mail (first
class,  postage  prepaid),  or (iv) one  business  day after the business day of
deposit with Federal Express or similar carrier for overnight delivery,  freight
prepaid,  in each case to the  parties at the  following  addresses  (or at such
other address for a party as shall be specified by like notice):


     (a)  if to UTG, to:
                      United Trust Group, Inc.
                      5250 South Sixth Street
                      Springfield, Illinois 62703
                      Attention:  Chief Executive Officer
                      Telephone No.: 217/241-6300
                      Facsimile No.:  217/241-6578

     (b)  if to FCC, to:

                      First Commonwealth Corporation
                      5250 South Sixth Street
                      Springfield, Illinois 62703
                      Attention:  Chief Executive Officer
                      Telephone No.: 217/241-6300
                      Facsimile No.:  217/241-6578

Section 7.03 Counterparts.  This Agreement may be executed in one or more
counterparts,  all of which shall be deemed  originals,  shall be considered one
and the same agreement and shall become effective when one or more  counterparts
have been signed by each of the Parties and  delivered  to the other  Party,  it
being understood that both Parties need not sign the same counterpart.

Section 7.04 Entire Agreement;  Assignment.  This Agreement, the exhibits
hereto, and the documents and instruments and other agreements among the Parties
referenced  herein:  (i) constitute the entire  agreement among the Parties with
respect to the subject  matter  hereof and supersede  all prior  agreements  and
understandings  both  written and oral,  among the Parties  with  respect to the
subject matter hereof, (ii) are not intended to confer upon any other person any
rights or remedies  hereunder,  and (iii) shall not be assigned by  operation of
law or  otherwise,  except  that UTG may  assign its  rights  and  delegate  its
obligations  hereunder to any entity or entities that are  wholly-owned  by UTG,
directly or indirectly.

Section  7.05  Severability.  In the  event  that any  provision  of this
Agreement  or the  application  thereof,  becomes or is  declared  by a court of
competent  jurisdiction to be illegal,  void or unenforceable,  the remainder of
this  Agreement  will continue in full force and effect and the  application  of
such  provision to other persons or  circumstances  will be interpreted so as to
reasonably  effect the  intent of the  Parties.  The  Parties  further  agree to
replace such void or unenforceable  provision of this Agreement with a valid and
enforceable  provision that will achieve, to the extent possible,  the economic,
business and other purposes of such void or unenforceable provision.

Section  7.06  Governing  Law.  This  Agreement  shall be governed by and
construed in  accordance  with the laws of the State of Illinois,  as applied to
contracts entered into and wholly to be performed within such state by residents
thereof. Each of the Parties irrevocably consents to the exclusive  jurisdiction
and venue of the federal  district  courts located within the State of Illinois,
in connection with any matter based upon or arising out of this Agreement or the
matters  contemplated  herein  unless  otherwise  provided  herein,  agrees that
process  may be served  upon them in any  manner  authorized  by the laws of the
State of Illinois  for such  persons and waives and  covenants  not to assert or
plead any objection which they might otherwise have to such jurisdiction,  venue
and such process.



                        [SIGNATURE PAGE FOLLOWS]







     IN WITNESS  WHEREOF,  UTG and FCC have caused this  Agreement to be signed,
all as of the date first written above.

                                            UNITED TRUST GROUP, INC.


                                            By:    /s/ Randall L. Attkisson


                                            Title:    President

                                            FIRST COMMONWEALTH CORPORATION


                                            By:    /s/ Theodore C. Miller


                                            Title:    Secretary



           [Signature Page to the Agreement and Plan of Reorganization
      between United Trust Group, Inc. and First Commonwealth Corporation]






                                   Exhibit A


                                 Plan of Merger







                                 PLAN OF MERGER

                                       OF

                         FIRST COMMONWEALTH CORPORATION

                                 WITH AND INTO

                            UNITED TRUST GROUP, INC.



     Pursuant  to this Plan of Merger  ("Plan of  Merger"),  First  Commonwealth
Corporation, a corporation organized and existing under the laws of the State of
Virginia ("FCC"), shall be merged with and into United Trust Group, Inc.,
a  corporation  organized  and existing  under the laws of the State of Illinois
("UTG").

                                   Article I.

                                  DEFINITIONS

     Except as otherwise  provided herein, the capitalized terms set forth below
shall have the meanings set forth in the  Agreement  and Plan of  Reorganization
dated as of June 5,  2001 by and  between  FCC and UTG  (the  "Reorganization
Agreement").

                                  Article II.

                        TRANSACTIONS AND TERMS OF MERGER

Section 2.01 The  Merger.  At the Effective  Time and subject to and upon
the terms and conditions of the  Reorganization  Agreement,  this Plan of Merger
and the  applicable  provisions of the Illinois  Business  Corporation  Act (the
"IBCA") and the Virginia Stock Corporations Act (the "VSCA"),  FCC
shall be merged with and into UTG, the separate corporate existence of FCC shall
cease and UTG shall continue as the Surviving Corporation.

Section  2.02  Effective  Time.  Unless the  Reorganization  Agreement is
earlier terminated pursuant to Section 6.01 thereof, the Closing will take place
no later than five (5) business  days  following  satisfaction  or waiver of the
conditions  set  forth in  Article  V of the  Reorganization  Agreement,  at the
offices  of  Wyatt,  Tarrant  &  Combs,  LLP,  2800 PNC  Plaza,  Louisville,
Kentucky, unless another time and/or place is mutually agreed upon in writing by
FCC and UTG.  On the  Closing  Date,  the  Parties  shall cause the Merger to be
consummated  by filing this Plan of Merger,  together  with related  articles of
merger,  with  the  Virginia  State  Corporation  Commission  and  the  Illinois
Secretary of State, in accordance with the applicable provisions of the VSCA and
the IBCA (the time at which the Merger has become  effective under both the VSCA
and the IBCA after the filing of this the Plan of Merger and  articles of merger
with the Virginia State  Corporation  Commission  and the Illinois  Secretary of
State shall be referred to herein as the "Effective Time").

Section 2.03 Effect of the  Merger.  At the Effective Time, the effect of
the Merger shall be as provided in the  applicable  provisions of the IBCA,  the
VSCA, this Plan of Merger and the Reorganization Agreement. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
property,  rights,  privileges,  powers and  franchises of FCC shall vest in the
Surviving Corporation, and all debts, liabilities and duties of FCC shall become
the debts, liabilities and duties of the Surviving Corporation. At the Effective
Time, the separate corporate existence of FCC shall cease.

Section 2.04    Certificate of Incorporation and Bylaws.

     (a)  The articles of incorporation of UTG, as in effect  immediately  prior
          to the Effective Time,  shall be the articles of  incorporation of the
          Surviving  Corporation at the Effective Time until thereafter  amended
          in accordance  with applicable law and as provided in such articles of
          incorporation.

     (b)  The bylaws of UTG,  as in effect  immediately  prior to the  Effective
          Time,  shall  be  the  bylaws  of  the  Surviving  Corporation  at the
          Effective Time until thereafter  amended in accordance with applicable
          law and as provided in the articles of incorporation of the Surviving
          Corporation and such bylaws.

Section 2.05  Directors  and  Officers.  The directors of UTG immediately
prior to the Effective Time shall be the directors of the Surviving  Corporation
immediately  after the Effective  Time, each to hold the office of a director of
the Surviving  Corporation in accordance  with the provisions of applicable law,
and the articles of incorporation  and bylaws of the Surviving  Corporation,  as
applicable,  until their successors are duly elected and qualified. The officers
of UTG  immediately  prior to the  Effective  Time shall be the  officers of the
Surviving Corporation  immediately after the Effective Time, each to hold office
in accordance  with the  provisions of the bylaws of the Surviving  Corporation,
until their successors are duly appointed.

                                  Article III.

                          MANNER OF CONVERTING SHARES

Section 3.01   Effect on FCC Capital Stock.

     (a)  At the Effective  Time, by virtue of the Merger and without any action
          on the part of UTG, FCC or the Shareholders,  each share of FCC Common
          Stock issued and outstanding  immediately  prior to the Effective Time
          shall cease to be outstanding and, other than any shares of FCC Common
          Stock to be canceled  pursuant to Section  3.01(b) or Section  3.01(c)
          hereof,  shall be  converted  into and  become the right to receive an
          amount  equal  to $250,  payable  by  check  or cash  (the  "Merger
          Consideration").

     (b)  At the Effective  Time, by virtue of the Merger and without any action
          on the part of UTG, FCC or any of the Shareholders,  each share of FCC
          Common Stock issued and outstanding immediately prior to the Effective
          Time  and held in the  treasury  of FCC or by any  subsidiary  thereof
          shall be cancelled and retired and cease to exist and no payment shall
          be made with respect thereto.

     (c)  At the Effective  Time, by virtue of the Merger and without any action
          on the part of UTG, FCC or any of the Shareholders,  each share of FCC
          Common Stock issued and outstanding immediately prior to the Effective
          Time and held by UTG shall be cancelled and retired and cease to exist
          and no payment shall be made with respect thereto.

Section 3.02  Capital  Stock of UTG.  At the Effective Time, by virtue of
the Merger and without  any action on the part of UTG or FCC,  each share of UTG
common stock, no par value per share,  issued and outstanding  immediately prior
to the Effective Time,  shall remain  outstanding as one validly  issued,  fully
paid and  nonassessable  share of Common Stock of the Surviving  Corporation and
shall not be  converted  into any other  securities  or cash in the Merger.  The
certificates  for such shares shall not be surrendered or in any way modified by
reason of the Merger.

Section  3.03  Withholding   Taxes.  Any  cash  amounts  payable  to  any
Shareholder  pursuant to this Article III shall be subject to, and an amount may
be  withheld  therefrom  equal to, the  amount of any  requisite  state,  local,
federal and foreign withholding taxes.

                                  Article IV.

                               EXCHANGE OF SHARES

Section 4.01 Exchange Procedures.  Promptly after the Effective Time, the
Surviving  Corporation shall mail (or shall cause an exchange agent appointed by
the Surviving  Corporation to mail) to each record  holder,  as of the Effective
Time, of any outstanding  certificate or certificates which immediately prior to
the  Effective  Time  represented  shares  of  FCC  Common  Stock  (the  "FCC
Certificates") a (i) notice of the effectiveness of the Merger and (ii) form
letter of transmittal (which shall specify that delivery shall be effected,  and
risk of loss and title to the FCC Certificates shall pass, only upon delivery of
the FCC  Certificates to the Surviving  Corporation) and instructions for use in
effecting  the surrender of the FCC  Certificates  for payment  therefore.  Upon
surrender to the Surviving Corporation of an FCC Certificate,  together with the
appropriate and duly executed  transmittal  materials described in the foregoing
sentence and any other required  documents,  the holder of such FCC  Certificate
shall  receive  in  exchange  therefore  the  applicable  Merger   Consideration
determined pursuant to Section 3.01 hereof, and such certificate shall forthwith
be cancelled.  No interest will be paid or accrued on any consideration  payable
upon the surrender of the FCC Certificates.  If cash is to be remitted to a name
other  than  that in which  the FCC  Certificate  surrendered  for  exchange  is
registered, it shall be a condition of such exchange that the FCC Certificate so
surrendered shall be properly endorsed, with signature guaranteed,  or otherwise
in proper form for transfer and that the person  requesting  such exchange shall
pay to UTG or its transfer  agent any transfer or other taxes required by reason
of payment of the  applicable  Merger  Consideration  to a person other than the
registered  holder  of the FCC  Certificate  surrendered,  or  establish  to the
satisfaction  of UTG or its transfer agent that such tax has been paid or is not
applicable.  Until surrendered in accordance with the provisions of this Article
IV, each FCC Certificate (other than FCC Certificates  representing shares to be
cancelled  pursuant to Sections  3.01(b) or 3.01(c)  hereof) shall represent for
all purposes only the right to receive the applicable  Merger  Consideration set
forth in Section  3.01  hereof,  without any  interest  thereon,  subject to any
required withholding taxes.

Section 4.02   Rights of Former FCC Shareholders.

     (a)  From and after the  Effective  Time,  the holders of FCC  Certificates
          evidencing   shares  of  FCC  Common  Stock  issued  and   outstanding
          immediately prior to the Effective Time shall cease to have any rights
          with respect to such shares,  except as otherwise  provided herein, in
          the Reorganization Agreement or by applicable law.

     (b)  Any holders of shares of FCC Common Stock prior to the Merger who have
          not  complied  with  this  Plan of Merger  and  surrendered  their FCC
          Certificates  to the Surviving  Corporation  in  accordance  with this
          Article  IV within  six (6)  months  after the  Effective  Time  shall
          thereafter look only to the Surviving Corporation as general creditors
          thereof  for  payment  of  their  claim  for  the  applicable   Merger
          Consideration  to which such  holders  may be  entitled  hereunder  by
          virtue of the Merger.

     (c)  Neither FCC nor the  Surviving  Corporation  (nor any  exchange  agent
          appointed  by  the  Surviving  Corporation)  shall  be  liable  to any
          Shareholder  in  respect  of any  Merger  Consideration  to which such
          Shareholder  was  otherwise  entitled  pursuant to this Plan of Merger
          that was  delivered to a public  official  pursuant to any  applicable
          abandoned  property,  escheat or similar law. If any FCC  Certificates
          shall  not have  been  surrendered  prior to one (1)  year  after  the
          Effective Time (or immediately prior to such earlier date on which the
          Merger  Consideration,  if any, in respect of such  certificate  would
          otherwise  escheat  to or  become  the  property  of any  governmental
          entity),  any such Merger Consideration shall, to the extent permitted
          by applicable law,  become the property of the Surviving  Corporation,
          free and clear of all  claims or  interest  of any  person  previously
          entitled thereto.

     (d)  From and after the Effective Time,  there shall be no transfers of the
          shares  of  FCC  Common  Stock  on the  stock  transfer  books  of the
          Surviving Corporation which were outstanding  immediately prior to the
          Effective Time.

     (e)  In the event any FCC  Certificate  shall  have  been  lost,  stolen or
          destroyed,  the Surviving Corporation shall issue in exchange for such
          lost, stolen or destroyed certificate, upon the making of an affidavit
          of that fact by the  holder  thereof,  such  amount of the  applicable
          Merger  Consideration,  if any, as may be required pursuant to Section
          3.01 hereof; provided, however, that the Surviving Corporation may, in
          its discretion and as a condition  precedent to the issuance  thereof,
          require  the  Shareholder  who is the  owner of such  lost,  stolen or
          destroyed  certificate  to  deliver  a bond in such  amount  as it may
          reasonably  direct  against  any claim  that may be made  against  the
          Surviving  Corporation with respect to the certificate alleged to have
          been lost, stolen or destroyed.

                                   Article V.

                                 MISCELLANEOUS

Section 5.01  Conditions  Precedent.  Consummation of the Merger shall be
conditioned on the  satisfaction  of, or waiver by the applicable  Party of, the
conditions  precedent to the Merger set forth in Article V of the Reorganization
Agreement.

Section 5.02  Termination.  This Plan of Merger may be  terminated at any
time  prior  to  the  Effective   Time  as  provided  in  Section  6.01  of  the
Reorganization Agreement.

Section  5.03  Counterparts.  This  Plan of  Merger  may be  executed  in
counterparts,  each of which shall be an original;  but all of such counterparts
together shall constitute one and the same instrument.

Section  5.04  Reorganization  Agreement.  This  Plan of  Merger is being
entered  into  and  delivered  pursuant  to  the  terms  and  conditions  of the
Reorganization  Agreement  and shall be  governed  by the  terms and  conditions
thereof.  In the event of any conflict  between the terms and conditions of this
Plan of Merger and the terms and conditions of the Reorganization Agreement, the
terms and conditions of the Reorganization Agreement shall control.



                            [SIGNATURE PAGE FOLLOWS]





     IN WITNESS WHEREOF,  the parties have caused their duly authorized officers
to execute this Plan of Merger as of the 5th day of June, 2001.



                                            UNITED TRUST GROUP, INC.


                                            By:    /s/ Randall L. Attkisson


                                            Title:    President

                                            FIRST COMMONWEALTH CORPORATION


                                            By:    /s/ Theodore C. Miller


                                            Title:    Secretary




              [Signature Page to the Plan of Merger by and between
          United Trust Group, Inc. and First Commonwealth Corporation]

